 In the Matter of THE MURRAY CORPORATION OF AMERICA(EGORSEPLANT)andMURRAY ECORSESUPERVISORS'ASSOCIATION(UNAFFITd-ATED)Case No. R-41731SUPPLEMENTAL DECISIONANDORDERJuly 6, 1943On February 24, 1943, the Board issued a Decision and Directionof Elections in the above-entitled proceeding.'Upon motion by theCompany for a reconsideration of that Decision, filed on March 25,1943, the Board ordered that the scheduled elections proceed but thatthe ballots be impounded and not counted pending further decisionof the Board.Thereafter, on April 6, 1943, oral argument upon themotion was had before the Board in Washington, D. C. The Com-pany, the Union, and International Association of Machinists andForemen's Association of America, asamici curiae,appeared and par-ticipated in the oral argument before the Board. Subsequently theCompany and Foremen's Association of America submitted briefswhich the Board has considered.Upon the entire record in the case, the Board makes the followingsupplemental findings of fact which, to the extent that they are in-consistent therewith, supersede the findings made in the Decision is-sued February 24, 1943.SUPPLEMENTAL FINDINGS OF FACTI.THEALLEGED APPROPRIATE UNITSIn its Decision, the Board found that (1) all department super-visors, (2) all shift supervisors, and (3) all section supervisors em-ployed by the Company constituted separate units appropriate for thepurposes of collective bargaining.The duties of these employees; setforth in the Decision, clearly indicated that they are supervisory em-ployees.For reasons set forth inThe Maryland Dry Dock Company?47 N. L.R. B. 1003.51 N. L.R. B., No. 23.94 THE MURRAY CORPORATION OF AMERICA95case,'we find that the department, shift, and section supervisors donot constitute units appropriate for the purposes of collective bar-gaining.We accordingly reverse the prior decision and find that noquestion affecting commerce has arisen concerning the representationof employees of the Company in appropriate bargaining units.Thepetition will therefore be dismissed.3ORDERUpon the basis of the foregoing supplemental findings of fact, andupon the entire record in the case, the National Labor RelationsBoard hereby orders that the petition for investigation and certifica-tion of representatives of employees of The Murray Corporation ofAmerica, Detroit, Michigan, filed by Murray Ecorse Supervisors' As-sociation (Unaffiliated) be, and it hereby is, dismissed.CHAIRMAN HARRY A.MILLIS,dissenting :For the reasons stated in the first majority decision in this case,issued February 24, 1943, and in my dissenting opinion inThe Mary-land Dry Dock Companycase, filed May 20, 1943, I dissent from thepresent finding that the three separate units of department, shift, andsection supervisors are not appropriate.2Matter of The Maryland Dry Dock CompanyandLocal No.31 ofthe Industrial Unionof Marine & Shipbuilding Workers of America,49 N. L. R. B. 733.s Since we have found the bargaining units sought to be established by the Union in-appropriate,we hereby order the Regional Diiector not to open and count the ballots castand impounded in the election held on March 25, 1943.